DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/18/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 1-12 have been examined.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a logic controller configured to calculate, and comparison means configured to compare in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification does define the logic controller as a computer see paragraph 17 and 23, and the comparison means is part of the rotorcraft see paragraph 42, its vague and ambiguous as to what part it is.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “comparing means configured to compare”, could not find any structure for the comparison means, according to figures 2 and 3, it is separate from the controller, the only structure is that it is part of the rotorcraft or on the ground see paragraph 17, that is vague and ambiguous as to what part it is.  Claimed “means” must clearly indicate the structure in the disclosure. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-6, 8-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 1, claim 1 is an apparatus claim directed towards a device for monitoring an available thrust margin of an anti=torque member of a rotorcraft as a function of flight conditions (thus the claims are to an apparatus Step 1: yes)
Under Step 2A - Prong 1:
	Claim.1 recites the abstract concept for monitoring an available thrust margin of an anti-torque member of a rotorcraft. This abstract idea is described in claim 1, “a logic controller configured to calculate a current value…”, “comparison means configured to compare the current value…”, ” is considered to be a mental process step. The identified claim limitations that recite an abstract idea fall within the enumerated groupings of abstract ideas in Section 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50 on January 7, 2019). 
	The limitations of “a logic controller configured to calculate a current value…”, “comparison means configured to compare the current value…”, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “a logic controller configured to calculate a current value…”, “comparison means configured to compare the current value…” in the context of this claim encompasses the user mentally evaluating and processing data in order to monitoring an available thrust margin of an anti-torque member of a rotorcraft. If claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
 Under Step 2A - Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements, “the rotorcraft, anti-torque member, power plant and main motor” which is merely considered extra solution activity in the form of data gathering (See MPEP 2106.05(g)). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and merely the sources that provides the values for doing the calculations and comparisons. The claim is directed to an abstract idea. 
Under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “the rotorcraft, anti-torque member, power plant and main motor” amounts to no more than mere extra solution activity in the form of additional elements and merely the sources that provides the values for doing the calculations and comparisons. There is nothing done with the calculations and comparison once they are determined, such as making some kind of adjustment to the rotorcraft, the anti-torque member or the power plant. Claim 1 is not patent eligible. 
Regarding claim 8, claim 8 is a method claim comprising the steps of calculating and comparing for monitoring an available thrust margin of an anti=torque member of a rotorcraft as a function of flight conditions (thus the claims are to an method Step 1: yes)
Under Step 2A - Prong 1:
	Claim.8 recites the abstract concept for monitoring an available thrust margin of an anti-torque member of a rotorcraft. This abstract idea is described in claim 8, “calculating a current value…”, “comparing the current value…”, ” is considered to be a mental process step. The identified claim limitations that recite an abstract idea fall within the enumerated groupings of abstract ideas in Section 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50 on January 7, 2019). 
	The limitations of “calculating a current value…”, “comparing the current value…”, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “calculating a current value…”, “comparing the current value…” in the context of this claim encompasses the user mentally evaluating and processing data in order to monitoring an available thrust margin of an anti-torque member of a rotorcraft. If claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
 Under Step 2A - Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements, “the rotorcraft, anti-torque member, power plant and main motor” which is merely considered extra solution activity in the form of data gathering (See MPEP 2106.05(g)). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and merely the sources that provides the values for doing the calculations and comparisons. The claim is directed to an abstract idea. 
Under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “the rotorcraft, anti-torque member, power plant and main motor” amounts to no more than mere extra solution activity in the form of additional elements and merely the sources that provides the values for doing the calculations and comparisons. There is nothing done with the calculations and comparison once they are determined, such as making some kind of adjustment to the rotorcraft, the anti-torque member or the power plant. Claim 8 is not patent eligible. 
	The additional rejected dependent claims 2-6 and 9-12 also define the limitations without a practical application. The dependent claim limitations are also mental activity, such as inform a pilot, generate the piloting information. These activities may be performed by a person, either mentally or with the aid of a general-purpose computer. The examiner notes that claim 7 is not included in these 101 rejections because the claim 7 discloses the rotorcraft comprises a monitoring device for monitoring an available thrust margin of anti-torque member as a function of flight conditions which is a practical application that is not just a mental activity.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 1 thru 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action
The following is a statement of reasons for the indication of allowable subject matter:  
	The reason for indicating allowable subject matter over the prior art of record is based on the combined claim limitations of each of the independent claims 1 and 8. The closet prior art of record is Bothwell (US20190084690A1). Bothwell discloses a tail rotor actuator coupled to the tail rotor blades such that the pitch of the tail rotor blades varies according to a current extension of the tail rotor actuator; pilot flight controls electrically coupled to the tail rotor actuator; and a flight control computer electrically coupled to the tail rotor actuator and the pilot flight controls, the flight control computer configured to: determine the current extension of the tail rotor actuator; determine whether the current extension of the tail rotor actuator is within a margin of a maximum extension of the tail rotor actuator; and indicate a first warning to a pilot in response to the current extension of the tail rotor actuator being within the margin of the maximum extension of the tail rotor actuator.
In regards to claim 1, Bothwell either individually or in combination with other prior art fails to teach or render obvious to calculate a current value of an operating parameter representative of the thrust margin of the anti-torque member, the operating parameter being a function of a ratio between an available power of the power plant and at least one physicochemical parameter representative of a density of the surrounding outside air, and comparison means configured to compare the current value of the operating parameter with a predetermined threshold value of the operating parameter and to determine the available thrust margin of the anti-torque member.
In regards to claim 8, Bothwell either individually or in combination with other prior art fails to teach or render obvious calculating a current value of an operating parameter representative of the thrust margin of the anti-torque member, the operating parameter being a function of a ratio between an available power of the power plant and at least one physicochemical parameter representative of a density of the surrounding outside air, and comparing the current value of the operating parameter with a predetermined threshold value of the operating parameter, the comparison step making it possible to determine the available thrust margin of the anti-torque member.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/Primary Examiner, Art Unit 3662